Appeal from an order of the Family Court, Monroe County (Anthony J. Sciolino, J.), entered January 16, 2004 in a proceeding pursuant to Family Court Act article 8. The order dismissed the petition to modify the visitation provisions of an order entered September 30, 2003.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
Same memorandum as in Matter of Kristine Z. v Anthony C. (21 AD3d 1319 [2005]). Present—Scudder, J.P., Martoche, Smith, Pine and Hayes, JJ.